Citation Nr: 0116995	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  99-03 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a cervical spine disorder.

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a low back disorder.

3.  Entitlement to service connection for porphyria cutanea 
tarda (PCT), claimed as a skin rash secondary to herbicide 
exposure.

4.  Entitlement to service connection for a gastric ulcer.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from January 1968 to March 
1969, to include in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO), located in Phoenix, Arizona.

In a report of contact dated in November 2000, the veteran 
reported that he desired to change his representative.  The 
Board received notice of the report of contact in April 2001.  
Thereafter, the Board contacted the veteran in order to 
clarify his desire for representation and afford him an 
opportunity to carry out his previously expressed desire to 
be represented by a private attorney.  In June 2001 the Board 
received a duly executed VA Form 22a, Appointment of 
Individual as Claimant's Representative.  The private 
attorney listed on the front page of this decision also 
submitted a statement written on his letterhead stating that 
he was representing the veteran.

The matters of entitlement to service connection for PCT, a 
gastric ulcer and PTSD are discussed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  In a rating decision dated in January 1996, the RO denied 
entitlement to service connection for cervical spine and low 
back disorders and notified the veteran of that decision; he 
did not timely appeal.

2.  The evidence submitted subsequent to the January 1996 RO 
decision, including the veteran's initial report of an 
inservice injury, is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.


CONCLUSIONS OF LAW

1.  The January 1996 rating decision that denied entitlement 
to service connection for cervical spine and low back 
disorders is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2000).

2.  New and material evidence has been submitted to warrant 
reopening of the claims of entitlement to service connection 
for cervical spine and low back disorders.  38 U.S.C.A. 
§ 5108 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.158(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Criteria

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Finality and reopening claims

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2000).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) 
(West 1991);  38 C.F.R. § 20.1103 (2000).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") Court held that the prior holdings in Justus 
and Evans that the evidence is presumed to be credible was 
not altered by the Federal Circuit decision in Hodge.

Factual Background

In a decision dated in January 1996, the RO denied service 
connection for disability of the cervical spine and low back.  
The basis of that rating was that neither lumbar nor cervical 
spine problems were shown in service, nor was it shown that 
currently diagnosed lumbar or cervical problems were related 
to service.  The RO considered the veteran's service medical 
records, a November 1992 report of VA hospitalization, and a 
December 1995 report of VA examination.

In his claim received in November 1995, the veteran reported 
without elaboration that he had experienced "deterioration 
of spine" after serving in Vietnam.

Service records, to include the report of examination at 
separation, are negative for complaints, findings or 
diagnoses pertinent to the low back or cervical spine.  

A police report shows that the veteran received a gunshot 
wound during a robbery attempt in September 1972.

The November 1992 VA hospital report reflects that the 
veteran reported a two-year history of low back pain without 
history of injury.  He had complaints of pain radiating to 
the hips and left lower extremity, with occasional tingling.  
He reported a history of gunshot wound in the left leg 
resulting in left foot drop.  On examination he had weakness 
in the left foot with muscle wasting in the left leg.  The 
diagnoses included chronic low back pain, chronic neck pain, 
and left foot drop secondary to gunshot injury.

VA examination in December 1995 included note of low back and 
neck problems beginning approximately 10 years earlier.  The 
examiner commented that their had apparently experienced 
"some twisting injury"  The veteran had reportedly been 
shot in the left thigh in 1982 during a robbery.  This had 
resulted in foot drop.  The veteran had diffculty walking, 
developing pain in the back and neck when he walked.  The 
diagnoses included, low back and cervical spine pain.  The 
examiner commented that the pain was due to gunshot wound 
residuals insofar as the veteran was favoring his left leg, 
causing a tilted back on walking.

By letter dated in February 1996, the RO notified the veteran 
at his address of record of the January 1996 determinations.  
He did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2000).

The following evidence was associated with the claims folder 
after the February 1996 decision:

A VA treatment record dated in September 1992, showed a 
diagnosis of degenerative joint disease of the spine.

In a statement dated in February 1993, Morris Lang, M.D., 
reported that the veteran had been first seen that day for 
complaints of pain in the mid and lower back.  The veteran 
had worked as a laborer for a number of years but had not 
worked since some time in 1991.  His gunshot wound was 
reported to have occurred 15 years earlier.  The diagnoses 
included chronic dorsal lumbar ligament and muscular strain, 
mild osteoarthritis of the lower dorsal and upper lumbar 
region, peroneal nerve injury with drop foot on the left.

Diagnostic testing performed by VA in March 1998 showed 
degenerative changes and a compression deformity of the 
spine.  In an August 1998 record an examiner noted that the 
veteran suffered a left knee injury ten years earlier and had 
a 10-year history of chronic low back pain, stating such 
conditions were "enough to cause paralumbosacral muscle 
imbalance, possibly resulting in a musculoskeletal type of 
back pain."  

In September 1998, the RO received duplicate VA records as 
well as a VA outpatient record dated in September 1992 and 
showing complaint of ongoing monthly severe back pain.  
Examination revealed spasm on the right side of L4 to L5.  
The diagnosis was degenerative joint disease.

Private records dated in 1999 reflect note of a 10-year 
history of back problems.  VA outpatient records dated in May 
1999 report the presence of cervical muscle spasm.  An 
outpatient record in June notes complaints of neck pain and 
locking.

Records received in 1999 include a report of nerve conduction 
study with cover letter dated in June 1999.  The diagnostic 
report indicates a 10-year history of low back pain with 
radiating pain to both lower extremities.

At the time of his hearing in July 1999, the veteran 
testified that he injured his back when running from a shell 
attack while in Vietnam.  He indicated he fell and felt pain 
in his buttock area and then was sore for several days.  He 
indicates he sought no treatment during service, but has 
experienced a continuity of symptomatology since that time.  
Transcript at 7-9, 14.  

Analysis

The RO's January 1996 decision denying service connection for 
cervical spine and low back disability became final absent 
the veteran's timely appeal.  See 38 C.F.R. §§ 20.200, 
20.302, 20.1103.  The basis for that denial was that no back 
or cervical spine problems were shown in service and that the 
post-service record did not establish a relationship between 
an existing low back or cervical disorder and the veteran's 
period of service.

Since the January 1996 decision, the veteran has reported 
that he initially injured his spine during service, when he 
fell with a pack on his back while running from a shell 
attack.  The veteran is competent to report such an injury.  
38 U.S.C.A. § 1154 (West 1991); Clyburn v. West, 12 Vet. App. 
296 (1999); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

The veteran's statements are new in that there were no 
specific reports of inservice injury at the time of the RO's 
January 1996 decision.  This evidence is also probative of 
the critical question of whether the veteran had an inservice 
back injury.  As such, it must be considered in order to 
fairly adjudicate his claim.  Accordingly, his statements 
constitute new and material evidence sufficient to reopen his 
claim.


ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for cervical spine and 
low back disorders are reopened.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), set out above.  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines VA obligations with respect to 
the duty to assist, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)). 

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A(d)).  

Pertinent to the claim for service connection for PCT, the 
Board recognizes that at the time of his July 1999 hearing, 
the veteran reported exposure to Agent Orange, indicated he 
had developed a skin rash within six months of service 
discharge, and, stated that he was treated for such at the 
Danville, Illinois VA facility contemporary to such initial 
symptom manifestation and that a physician related skin 
problems to herbicide exposure in Vietnam.  Transcript at 2-
3.  Further, the veteran indicated receipt of current 
treatment at the Phoenix, Arizona, VA facility by a Dr. 
Jones, specifically stating that this physician had diagnosed 
PCT and opined that such could have been caused by Agent 
Orange exposure.  The veteran reported seeing that physician 
one month prior to the hearing.  Transcript at 4-8.  

It appears the RO requested outpatient records from the 
Phoenix medical center in October 1999.  The results of such 
request are unclear in that the claims file thereafter 
reflects receipt of records submitted by the veteran himself, 
without note of any response from the Phoenix facility.  The 
Board also notes that the claims file reflects response from 
the Indiana VA hospital to the effect that no records 
pertinent to the veteran were on file; however, it is unclear 
whether the RO requested records from the Danville facility 
dating back to 1969 or 1970.  Thus, further efforts to obtain 
VA records are warranted.  Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C.A. § 5103A(b)(1), (2)). 

With regard to the veteran's claimed gastric ulcer, the Board 
notes that post-service records include diagnosis of such, or 
note a history of such.  The veteran himself has reported 
continued stomach symptoms beginning in service and 
continuing thereafter.  The claims file does not contain any 
medical opinion, based on a longitudinal review of the 
veteran's service medical and post-service medical records as 
to the existence and etiology of gastric disability.  
Accordingly, a medical opinion is necessary prior to Board 
adjudication on the merits.  The new law requires that a 
claimant be afforded an examination where there is competent 
evidence of current disability, evidence that the current 
disability could be related to service, and the record is 
insufficient to decide the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2097-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  See also Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Pertinent to the veteran's PTSD claim, the award of service 
connection for PTSD requires the presence of three elements:  
(1) a current medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and, (3) medical evidence of a causal 
nexus between current symptomatology and the specified 
claimed in-service stressor.  38 C.F.R. § 3.303(f) (2000).

The Board notes the veteran, in his personal hearing and in 
writing, has identified earning a Combat Infantryman's Badge 
(CIB), as well as the occurrence specific stressful incidents 
as follows:

While on patrol, serviceman [] was wounded by enemy fire 
north of Long Binh.

In or around December 27, 1968, Sergeant Baker was 
killed by a mine.

The veteran's representative has recently submitted a 
statement from a service acquaintance that could be viewed as 
providing credible supporting evidence of some in-service 
stressors.

The veteran also identified witnessing hundreds of dead 
bodies, being sent on patrol and being reassigned to infantry 
status once in Vietnam.  He reported generally that his camp 
was under attack in the fall of 1968.  The record does not 
contain sufficient evidence to make a combat determination 
insofar as the veteran's personnel file is not available and 
there is currently no evidence of his having received a CIB.  


Nor does the record reflect that attempts have been made at 
stressor verification.  Thus, the Board remands the veteran's 
claim for verification of his alleged combat status and/or 
the occurrence of alleged stressful incidents.

As to the veteran's claim for service connection for low back 
and cervical spine disorders, the RO has not had the 
opportunity to consider the veteran's claims on a de novo 
basis, and it could be prejudicial for the Board to 
adjudicate his claim on this basis in the first instance.  
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000).

The veteran has not been afforded an examination to assess 
whether any current cervical or low back disability is 
related to the reported injury in service.

Accordingly, the claim is remanded to the RO for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
request that the veteran supply the names 
and addresses of all facilities that have 
treated or evaluated him for low back or 
cervical spine disabilities, PCT or other 
skin disorders, gastric disorder, or 
PTSD.  The RO should inform the veteran 
of any records it has been unsuccessful 
in obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2)).

3.  The RO should schedule the veteran 
for appropriate examinations to evaluate 
the relationship between any current 
cervical spine, low back, skin and 
stomach disorders; and service.  The 
examiners must review the claims folder 
before completing the examination report 
and should note such review in the 
report.  Each examiner is requested to 
provide an opinion as to whether the 
veteran currently has the claimed 
disorder and, if so, whether it is at 
least as likely as not that the claimed 
disorder is related to service.

4.  The RO should try to obtain from the 
National Personnel Records Center any 
information or records regarding the 
veteran's claimed receipt of the Combat 
Infantryman's Badge, and should, in any 
case, request his military personnel 
(201) file for association with the 
claims file.

5.  The RO should review the entire 
claims file and prepare a summary of the 
unverified claimed stressors based on 
review of all pertinent documents, to 
include the veteran's hearing testimony 
and all medical records.  The summary and 
all associated documents, such as the 
veteran's DD Form 214, and any written 
stressor statements, should then be sent 
to the USASCRUR, and any other 
appropriate source to obtain supporting 
evidence of the claimed stressors.

6.  With the additional information 
obtained, the RO should make a specific 
determination, based upon the complete 
record, of whether the veteran engaged in 
combat with the enemy.  If not, the RO 
should determined whether there is 
credible supporting evidence that he was 
exposed to a stressor or stressors in 
service, and if so, the nature of the 
specific stressor(s).  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.  

7.  Thereafter, if any claimed in-service 
stressor is supported by credible 
evidence, the RO should afford the 
veteran a psychiatric examination by a 
board of two board-certified 
psychiatrists, if available, who have not 
previously examined or treated him.  The 
veteran's claims folder and a separate 
copy of this remand should be made 
available to the examiners, the receipt 
of which should be acknowledged in the 
examination report.  Specifically, the 
examiners must determine whether the 
veteran meets the DSM-IV criteria for a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the examiners should identify the 
stressors supporting the diagnosis.  A 
complete rationale for all opinions 
expressed by the examiners must be 
provided.

8.  If the examiners diagnose PTSD on the 
basis of a stressor for which no credible 
supporting evidence exists, the RO should 
submit the stressor to USASCUR, and any 
other appropriate source, in order to 
obtain credible supporting information.

9.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is responsive to this 
remand.  The RO is advised that where the 
remand orders of the Board or the Court 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  

10.  The RO should then review the record 
and re-adjudicate the veteran's service 
connection claims.  If any benefit sought 
on appeal remains denied the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is advised that the 
examinations requested in this remand are necessary to 
evaluate his claim, and that a failure without good cause to 
report for scheduled examinations, without good cause, could 
result in the denial of such claim.  38 C.F.R. § 3.655 
(2000).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



